DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiga et al (2015/0118576).
Chiga et al disclose a non-aqueous electrolyte and secondary battery (instant claims 6-8) wherein the electrolyte comprises a combination of solvents, including those meeting the limitations of the instant claims. Specifically, FEMC meets the limitations of the instant formula (2) and 4F-PC and TMFEC (wherein each compound comprises a methyl group and at least one –F or –CF3) meet the limitations of the instant formula (1) (instant claims 1 and 4). 
These solvents are used in combination in Table 1, examples X3 and X4, and the compounds are included in amounts as claimed by the instant claims 2 and 3. 
The electrolyte further comprises a lithium salt (instant claim 5).
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsui et al (2011/0159382).
Matsui et al disclose a secondary battery (instant claims 6-8) and electrolyte solution comprising a lithium salt (instant claim 5), and a combination of fluorinated solvents having structures meeting the limitations of the instant formulas (1) and (2):

    PNG
    media_image1.png
    232
    297
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    303
    288
    media_image2.png
    Greyscale


Preferred examples in tables 4 and 5 include compounds of the instant formula (1) wherein at least one X is CH3 as required by the instant claims 1 and 4.
The compound of the instant formula (2), reference (B), includes substituents for Re and Rf which meet the limitations of the instant claims. The compounds are employed in combination and in amounts falling within the scope of the instant claims 2 and 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al (2017/03460713).
Ogata et al disclose a secondary battery (instant claims 6-8) and electrolyte solution comprising a lithium salt (instant claim 5), and a combination of fluorinated solvents having structures meeting the limitations of the instant formulas (1) and (2) (methyl fluoropropionate) in amounts as claimed by the instant claims 2 and 3:

    PNG
    media_image3.png
    98
    302
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    50
    306
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    89
    318
    media_image5.png
    Greyscale

The fluorinated cyclic carbonate is preferably FEC, however the reference further teachesa that additional compounds comprising at least one F and at least one methyl group as instantly required for the compound of formula (1):

    PNG
    media_image6.png
    55
    297
    media_image6.png
    Greyscale

Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Ogata et al, choosing as the fluorinated cyclic solvent a compound as described above comprising at least one F and one methyl group. 
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taeda et al (2017/0077552).
Taeda et al disclose a secondary battery (instant claims 6-8) and electrolyte solution comprising a lithium salt (instant claim 5), and a combination of fluorinated solvents having structures meeting the limitations of the instant formulas (1) and (2) in amounts as claimed by the instant claims 2 and 3:

    PNG
    media_image7.png
    350
    285
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    41
    261
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    31
    266
    media_image9.png
    Greyscale


The reference may further comprise a fluorianted cyclic carbonate:

    PNG
    media_image10.png
    121
    277
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    210
    269
    media_image11.png
    Greyscale

Examples include those in paragraphs [0090] and [0091], 

    PNG
    media_image12.png
    70
    105
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    62
    121
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    64
    268
    media_image14.png
    Greyscale


Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Taeda et al, choosing to include a fluorinated cyclic carbonate, including those as decribed above having a F and a methyl group.The resultant material and battery would also meet the limitatiosn of the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722